160 Mich. App. 537 (1987)
408 N.W.2d 492
PAUL
v.
PLYMOUTH GENERAL HOSPITAL
Docket Nos. 85475, 88530.
Michigan Court of Appeals.
Decided June 2, 1987.
Meklir, Schreier, Nolish & Friedman, P.C. (by Lynn M. Foley), for plaintiff.
Kaufman & Payton (by Heidi Dammers Hudson), for defendant Plymouth General Hospital.
Cottichio, Zotter & Sullivan, P.C. (by Timothy J. Sullivan), for defendant Zack Brown.
Before: M.J. KELLY, P.J., and SULLIVAN and P.R. JOSLYN,[*] JJ.
M.J. KELLY, P.J.
Defendants Plymouth General Hospital and Dr. Zack Brown have been granted leave to file this interlocutory appeal from an order denying their motions for summary disposition. *539 Plaintiff stipulated to the dismissal of defendant estate of Tanecia Merriweather and summary disposition was granted in favor of Dr. Zamora, whose motion was heard at the same time the trial court heard the motions filed by defendants-appellants. We hold that summary disposition should also have been granted in favor of Dr. Brown and the hospital under MCR 2.116(C)(10) and we therefore reverse.
Plaintiff filed this complaint as personal representative of the estate of Ernest Albrooks on July 12, 1983. Albrooks had been Tanecia Merriweather's boyfriend and the two had lived together on and off for some time. Distressed by the fact that Albrooks was seeing other women, Merriweather attempted suicide on May 13, 1981. She was admitted to the emergency room at Plymouth General Hospital in a comatose state caused by a drug overdose. Dr. Brown, a general practitioner and head of the emergency room treated Merriweather initially but there is a dispute as to whether he was her attending physician during the remainder of the hospital stay.
Staff psychiatrist, Dr. M.Z. Zamora, was asked to evaluate Merriweather which he did on May 15, 1981. Zamora concluded that Merriweather was unable to cope with her mother and her boyfriend, Ernest Albrooks, and that psychiatric treatment was needed. However, Merriweather was discharged without psychiatric treatment on May 17, 1981.
Following another suicide attempt on July 10, 1981, Merriweather was again admitted to Plymouth General Hospital as the victim of a drug overdose. Dr. Brown approved her admission and was her attending physician during this stay. Merriweather refused to allow or cooperate with blood tests and x-rays ordered for her care and Dr. *540 Brown noted on her record that she was "very belligerent" when she came out of her coma. Although Dr. Brown recommended psychiatric consultation, Merriweather refused to cooperate with a Dr. Lee, the psychiatrist referred by Dr. Brown, and insisted on being discharged. Brown did not conduct a complete patient history or discuss Merriweather's July overdose with any members of her family. Nor did Brown refer to the May, 1981, psychiatric consultation report of Dr. Zamora.
Merriweather was discharged on July 14, 1981. On July 25, 1981, Merriweather shot and killed Albrooks and herself. Albrooks was aware of the danger posed to him by Merriweather and had taken steps to protect himself by sleeping in a locked room in the basement of their home.
In her complaint, plaintiff alleges that defendants negligently discharged Merriweather when they knew or should have known that she needed psychiatric help. Plaintiff further alleges negligence in defendants' failure to take steps "to protect [the deceased] from any foreseeable danger posed by defendant Merriweather and that defendants knew or should have known that defendant Merriweather did pose a danger to herself as well as others including the deceased." We consider each theory of liability separately.
Even viewing the facts of this case in a light most favorable to the plaintiff, resolving any factual disputes in her favor as we must when reviewing a motion for summary disposition under MCR 2.116(C)(10), Hawkins v Peoples Federal Savings & Loan Ass'n, 155 Mich. App. 237, 246; 399 NW2d 484 (1986), we are persuaded as a matter of law that defendant Brown did not owe Ernest Albrooks a duty to refrain from discharging Merriweather until after she had obtained proper psychiatric treatment. It is not disputed that Dr. *541 Brown is an emergency room physician and not a psychiatrist. Defendant Merriweather was brought into defendant's emergency room in a comatose state as the result of a drug overdose. Dr. Brown treated her for that condition and released her after she had sufficiently recovered. Plaintiff does not allege that Dr. Brown negligently treated Merriweather's physical condition. Contrast Duvall v Goldin, 139 Mich. App. 342; 362 NW2d 275 (1984), where the defendant physician failed to properly diagnose or treat the patient's epileptic condition and thus contributed to the injuries caused to the plaintiff when the patient lost control of the car she was driving during an epileptic attack. We conclude that plaintiff's negligent discharge theory is clearly unenforceable as a matter of law since defendant Brown owed no duty to Ernest Albrooks to refrain from discharging Merriweather until treatment was obtained for a mental or emotional condition which Dr. Brown was not qualified to diagnose or treat.
Not only is Dr. Brown not a psychiatrist, but Plymouth General Hospital is not a psychiatric facility. Tanecia Merriweather, an adult woman at the time of her treatment, had not been involuntarily committed to either Plymouth General Hospital or any other facility. Plaintiff essentially argues that defendant Brown had a duty to force psychiatric treatment on Merriweather by refusing to discharge her from a general hospital to which she had been admitted for treatment of a physical condition. In Hinkelman v Borgess Medical Center, 157 Mich. App. 314; 403 NW2d 547 (1987), we held that, even where the defendant hospital is a psychiatric facility, neither the facility nor its staff has a duty to compel confinement where the patient's presence is through voluntary commitment.
Whether defendant Brown had a duty to warn *542 others, including the decedent, of Merriweather's dangerous propensities is a separate, though often related, question. In Davis v Lhim, 124 Mich. App. 291; 335 NW2d 481 (1983), remanded 422 Mich. 875 (1985), this Court adopted the reasoning of the California Supreme Court in Tarasoff v Regents of University of California, 17 Cal 3d 425; 131 Cal Rptr 14; 551 P2d 334 (1976), and held that psychiatrists have a common-law duty to use reasonable care to protect readily identifiable persons from the dangerous propensities of their patients. This common-law duty arises because of the special relationship which exists between a psychiatrist and the patient.
In the instant case there was no special relationship between Dr. Brown and Merriweather as it related to her mental or emotional condition. During both hospital stays, Merriweather's attending physician referred her for a psychiatric evaluation because of the attempted suicides. Following the evaluation conducted in May of 1981, Dr. Zamora recommended that Merriweather receive psychiatric counseling. Defendant Brown had no control over Merriweather's decision regarding this recommendation and Merriweather obviously chose not to seek treatment. Moreover, Merriweather refused to even cooperate with the psychiatric evaluation that was attempted in July of 1981. Not only was there no special relationship between Dr. Brown and Merriweather as to her mental or emotional condition, there was no such relationship between Merriweather and anyone on the hospital staff which could have led to the discovery of her dangerous propensity. As noted by this Court in Hinkleman, supra, defendant did not have sufficient opportunity to evaluate the patient and thus could not have been negligent in failing to discover her tendency toward violence.
*543 Finally, even if we were to assume that Dr. Brown had a duty to warn Ernest Albrooks about the danger Merriweather posed to his safety, we fail to see how Brown's failure to warn could have proximately caused the decedent's injuries. It is undisputed that Albrooks already knew of the threat posed by Merriweather and had acted on that knowledge. See Hinkelman, supra, and Bardoni v Kim, 151 Mich. App. 169, 184, n 9; 390 NW2d 218 (1986), lv den 426 Mich. 863 (1986).
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.